UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 05-1205



JESSE LOWELL SATTERFIELD,

                                                Plaintiff - Appellant,

          versus


WEST VIRGINIA      DEPARTMENT   OF   ENVIRONMENTAL
PROTECTION,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-02-191-1)


Submitted:   June 24, 2005                     Decided:   July 25, 2005


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jesse Lowell Satterfield, Appellant Pro Se. Doren Burrell, OFFICE
OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jesse Lowell Satterfield appeals the district court’s

order denying his motions for leave to amend the complaint and to

alter or amend the judgment in this employment discrimination

action.   We have reviewed the record and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Satterfield v. West Virginia Dep’t of Environmental Protection, No.

CA-02-191-1 (N.D. W. Va. Jan. 18, 2005).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                               - 2 -